666 S.E.2d 648 (2008)
STATE
v.
Lester BARNETT, Jr.
No. 379P08.
Supreme Court of North Carolina.
August 26, 2008.
Robert Montgomery, Special Deputy Attorney Genera, Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 15th day of August 2008 by Defendant for Notice of Appeal to the N.C. Supreme Court from Denial of Motion for Appropriate Relief:
"Motion Dismissed by order of the Court in conference this the 26th day of August 2008."